COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-056-CV





IN RE CHARLES D. NEWBERRY	RELATOR

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

We have considered 
relator’s petition for writ of mandamus 
and “Respondent’s Response To Petition For Writ Of Mandamus And Motion To Dismiss Appeal As Moot,” wherein respondent indicates that he vacated the January 22, 2009 order complained of by relator in his petition for writ of mandamus, thus rendering relator’s petition for writ of mandamus as moot.  It is the court’s opinion that respondent’s motion should be granted.  Accordingly, we dismiss r
elator’s petition for writ of mandamus 
as moot.

PER CURIAM

PANEL:  MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED:  March 11, 2009

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4
.